DETAILED ACTION
This office action is a response to an application filed on 07/20/2022, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 11, 15 and 19 of U.S. Patent No. 11, 432, 342 B2 (hereinafter, “Tang”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
In response to claim 1, 
Tang teaches a method for transmitting a signal, comprising: determining, by a terminal device, first indication information, wherein the first indication information is used for indicating channel access priority information and an association relationship between a first uplink transmission opportunity used for uplink transmission and a first downlink transmission opportunity used for downlink transmission (claim 1, paragraph 1 teaches this limitation), 
wherein the terminal device performs the uplink transmission through a second channel access type, the second channel access type is channel detection based on a contention window, and a size of the contention window is determined according to the channel access priority (claim 5, paragraph 1 teaches this limitation); and
sending, by the terminal device, the first indication information to a network device in a time unit corresponding to the first uplink transmission opportunity (claim 1, paragraph 2 teaches this limitation).
In response to claim 2, 
Tang teaches wherein the association relationship comprises: association information between the first uplink transmission opportunity and the first downlink transmission opportunity, wherein the association information comprises at least one of a channel access type of the first uplink transmission opportunity, time interval information between the time unit of the first uplink transmission opportunity and the time unit of the first downlink transmission opportunity, the time unit of the first downlink transmission opportunity, and a channel access type of the first downlink transmission opportunity (claim 2, paragraph 1 teaches this limitation).

In response to claim 3, 
Tang teaches wherein a time interval between the time unit of the first downlink transmission opportunity and the time unit of the first uplink transmission opportunity is a first time interval (claim 2, paragraph 1 teaches this limitation).
In response to claim 4, 
Tang teaches wherein the first time interval is indicated by the first indication information, or is a predefined time interval. (claim 4, paragraph 1 teaches this limitation) 
In response to claim 5, 
Tang teaches a method for transmitting a signal, comprising: receiving, by a network device, first indication information sent by a terminal device, wherein the first indication information is used for indicating channel access priority information and an association relationship between a first uplink transmission opportunity used for uplink transmission and a first downlink transmission opportunity used for downlink transmission (claim 11, paragraph 1 teaches this limitation), 
wherein the uplink transmission is performed by the terminal device through a second channel access type, the second channel access type is channel detection based on a contention window, and a size of the contention window is determined according to the channel access priority (claim 5, paragraph 1 teaches this limitation); and 
determining, by the network device according to the first indication information, the first downlink transmission opportunity used for downlink transmission (claim 11, paragraph 2 teaches this limitation).
In response to claim 6, 
Tang teaches wherein the association relationship comprises: association information between the first uplink transmission opportunity and the first downlink transmission opportunity, wherein the association information comprises at least one of a channel access type of the first uplink transmission opportunity, time interval information between the time unit of the first uplink transmission opportunity and the time unit of the first downlink transmission opportunity, the time unit of the first downlink transmission opportunity, and a channel access type of the first downlink transmission opportunity (claim 11, paragraph 3 teaches this limitation).
In response to claim 7, 
Tang teaches wherein a time interval between the time unit of the first downlink transmission opportunity and the time unit of the first uplink transmission opportunity is a first time interval (claim 2, paragraph 1 teaches this limitation).



In response to claim 8, 
Tang teaches wherein the first time interval is indicated by the first  indication information, or is a predefined time interval (claim 4, paragraph 1 teaches this limitation).
In response to claim 9, 
Tang teaches a terminal device, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory, to perform: determining first indication information, wherein the first indication information is used for indicating channel access priority information and an association relationship between a first uplink transmission opportunity used for uplink transmission and a first downlink transmission opportunity used for downlink transmission (claim 15, paragraph 1 teaches this limitation), 
wherein the terminal device performs the uplink transmission through a second channel access type, the second channel access type is channel detection based on a contention window, and a size of the contention window is determined according to the channel access priority (claim 5, paragraph 1 teaches this limitation); and
sending the first indication information to a network device in a time unit corresponding to the first uplink transmission opportunity (claim 15, paragraph 2 teaches this limitation).
In response to claim 10, 
Tang teaches wherein the association relationship comprises: association information between the first uplink transmission opportunity and the first downlink transmission opportunity, wherein the association information comprises at least one of a channel access type of the first uplink transmission opportunity, time interval information between the time unit of the first uplink transmission opportunity and the time unit of the first downlink transmission opportunity, the time unit of the first downlink transmission opportunity, and a channel access type of the first downlink transmission opportunity (claim 15, paragraph 3 teaches this limitation).
In response to claim 11, 
Tang teaches wherein a time interval between the time unit of the first downlink transmission opportunity and the time unit of the first uplink transmission opportunity is a first time interval (claim 2, paragraph 1 teaches this limitation).
In response to claim 12, 
Tang teaches wherein the first time interval is indicated by the first indication information, or is a predefined time interval (claim 4, paragraph 1 teaches this limitation).

In response to claim 13, 
Tang teaches wherein the association relationship comprises: whether a time unit of the first uplink transmission opportunity comprises a time unit of the first downlink transmission opportunity (claim 2, paragraph 1 teaches this limitation).
In response to claim 14, 
Tang teaches wherein the processor is further configured to perform: sending a message 3 (MSG3) used for random access to the network device, the MSG3 carrying the first indication information (claim 4, paragraph 1 teaches this limitation).
In response to claim 15, 
Tang teaches wherein the processor is further configured to perform: receiving second indication information sent by the network device, wherein the second indication information is used for indicating the association relationship (claim 5, paragraph 1 teaches this limitation); and 
determining the second indication information as the first indication information (claim 5, paragraph 2 teaches this limitation).
In response to claim 16, 
Tang teaches the terminal device according to claim wherein the processor is further configured to perform: receiving the second indication information that is sent by the network device through a physical downlink control channel (PDCCH) order (claim 6, paragraph 1 teaches this limitation).
In response to claim 17, 
Tang teaches a network device, comprising a processor and a memory, wherein the memory is configured to store a computer program, and the processor is configured to invoke and run the computer program stored in the memory (claim 19, paragraph 1 teaches this limitation), 
to perform steps of the method according to claim 5 (this limitation is interpreted as claim 5 of the us patented claim, therefore, claim 5, paragraph 1 teaches this limitation).
In response to claim 18, 
Tang teaches wherein the association relationship comprises: association information between the first uplink transmission opportunity and the first downlink transmission opportunity, wherein the association information comprises at least one of a channel access type of the first uplink transmission opportunity, time interval information between the time unit of the first uplink transmission opportunity and the time unit of the first downlink transmission opportunity, the time unit of the first downlink transmission opportunity, and a channel access type of the first downlink transmission opportunity (claim 19, paragraph 3 teaches this limitation).

In response to claim 19, 
Tang teaches wherein a time interval between the time unit of the first downlink transmission opportunity and the time unit of the first uplink transmission opportunity is a first time interval (claim 2, paragraph 1 teaches this limitation).
In response to claim 20, 
Tang teaches wherein the first time interval is indicated by the first indication information, or is a predefined time interval (claim 2, paragraph 1 teaches this limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20190380139………………paragraphs 130-148 and 201-211.
20180368169………………. paragraphs 45-46 and 61-67.
20170367058………………. paragraphs 315-329.
20200059969………………..paragraphs 103-129 and 186-219.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/ Examiner, Art Unit 2466                                                                                                                                                                                                
/DIANE L LO/Primary Examiner, Art Unit 2466